Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered September 19, 2006, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the validity of his plea of guilty is not preserved for appellate review because he did not move to withdraw the plea (see People v Clarke, 93 NY2d 904, 906 [1999]; People v Lopez, 71 NY2d 662, 665-666 [1988]; People v Pellegrino, 60 NY2d 636, 637 [1983]). In any event, his contentions are without merit (see People v Akhtar, 13 AD3d 383, 383-384 [2004]; cf. Innes v Dalsheim, 864 F2d 974 [1988], cert denied 493 US 809 [1989]). Rivera, J.P., Balkin, Leventhal and Lott, JJ., concur.